Filed 9/29/21 P. v. Castillo-Lopez CA4/1
                   NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for publication or
ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.


                 COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                       DIVISION ONE

                                              STATE OF CALIFORNIA



THE PEOPLE,                                                                  D078829

          Plaintiff and Respondent,

          v.                                                                 (Super. Ct. No. C1912849)

ALBERTO CASTILLO-LOPEZ,
                                                                             ORDER MODIFYING
                                                                             OPINION AND DENYING
          Defendant and Appellant.
                                                                             REHEARING

                                                                             NO CHANGE IN JUDGMENT


THE COURT:
          The opinion filed September 23, 2021, is hereby modified as follows:
          1.          On page 14, within the citation on the last two lines of the
second paragraph, insert “(McCoy)” after the pincite page and before the
bracketed quote, so that the citation now begins: “(People v. McCoy (1944) 25
Cal.2d 177, 193 (McCoy) . . . .”
          2.         On page 15, footnote 6, the sentence beginning: “In light of our
reversal based on prejudicial instructional error” is deleted, and the following
sentences are inserted in its place:
             The parties have extensively briefed the issue. Castillo-Lopez’s
             argument lacks merit. As “ ‘[t]he drawing of a weapon is
             generally evidence of an intention to use it’ ” (McCoy, supra, 25
             Cal.2d at p. 193), one reasonable interpretation of the evidence is
             that by unsheathing and holding up the machete, Castillo-Lopez
             was in the process of putting the machete to use as a weapon
             against M.M., such as by swinging it, but he was too intoxicated
             to do so in an efficient and effective manner. Therefore,
             although such a finding is certainly not required by the evidence
             presented at trial, the record does contain substantial evidence
             to permit a reasonable juror to find that Castillo-Lopez used the
             machete “in such a way that it [was] capable of causing and
             likely to cause death or great bodily injury.” (CALCRIM No.
             3145.)


      Appellant’s petition for rehearing is denied.
      There is no change in judgment.




                                                      HUFFMAN, Acting P. J.

Copies to: All parties




                                        2
Filed 9/23/21 P. v. Castillo-Lopez CA4/1 (unmodified opinion)
                   NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for publication or
ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.


                 COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                       DIVISION ONE

                                              STATE OF CALIFORNIA



THE PEOPLE,                                                                  D078829

          Plaintiff and Respondent,

          v.                                                                 (Super. Ct. No. C1912849)

ALBERTO CASTILLO-LOPEZ,

          Defendant and Appellant.


          APPEAL from a judgment of the Superior Court of Santa Clara County,
Andrea E. Flint and Julianne Sylva, Judges. Affirmed in part, reversed in
part, and remanded with directions.
          Evan C. Greenberg, under appointment by the Court of Appeal, for
Defendant and Appellant.
          Xavier Becerra, Attorney General, Lance E. Winters, Chief Assistant
Attorney General, Jeffrey M. Laurence, Assistant Attorney General, Eric D.
Share and Ashley Harlan, Deputy Attorneys General, for Plaintiff and
Respondent.
      A jury found Alberto Castillo-Lopez guilty of one count of attempted

second degree robbery (Pen. Code, §§ 212.5, subd. (c), 664),1 with a further
finding that he personally used a deadly or dangerous weapon (a machete)
(§ 12022, subd. (b)(1)); and one count of misdemeanor resisting, delaying or
obstructing a peace officer (§ 148, subd. (a)(1)). The trial court suspended
imposition of sentence and ordered that Castillo-Lopez be placed on probation
for a term of three years. The trial court also imposed certain fines and fees.
      Castillo-Lopez makes several arguments on appeal. First, he seeks
reversal of the true finding that he personally used a deadly or dangerous
weapon in committing the attempted robbery. Specifically, he contends that
(1) the jury was prejudicially misinstructed as to that enhancement, and
(2) in any event, substantial evidence does not support a true finding on the
enhancement. Second, according to Castillo-Lopez, the trial court abused its
discretion in admitting evidence that (1) he possessed a piece of metal wire
when he was arrested that was possibly a burglary tool, and (2) as he walked
away from the attempted robbery, he was seen peering into cars. Third,
Castillo-Lopez argues the jury should have been instructed that it could
consider voluntary intoxication in connection with the charge that he
resisted, delayed or obstructed a peace officer. Fourth, he contends the jury
should have been instructed on brandishing (§ 417, subd. (a)(1)) as a lesser
included offense to the attempted robbery charge. Fifth, due to a recent
statutory amendment to section 1203.1, subdivision (a), Castillo-Lopez seeks
a reduction of his term of probation to two years. Finally, Castillo-Lopez
argues that based on People v. Dueñas (2019) 30 Cal.App.5th 1157 (Dueñas),



1    Unless otherwise indicated, all further statutory references are to the
Penal Code.

                                       2
the trial court did not adequately take into account his inability to pay when
imposing certain fines and fees.
      We conclude (1) the trial court prejudicially erred in instructing on the
enhancement for personally using a deadly or dangerous weapon for the
attempted robbery count, and (2) Castillo-Lopez should be resentenced
consistent with the two-year limitation on terms of felony probation set forth
in the current version of section 1203.1, subdivision (a). Further, with
respect to Castillo-Lopez’s inability to pay the fines and fees imposed at
sentencing, the record is unclear as to whether the trial court considered the
constitutional principles set forth in Dueñas and subsequent case law. We
find no merit to Castillo-Lopez’s remaining contentions. Accordingly, we
reverse the true finding on the one-year enhancement for personally using a
deadly or dangerous weapon, and on remand we direct the trial court to
(1) resentence Castillo-Lopez in a manner consistent with the current version
of section 1203.1, subdivision (a); and (2) expressly consider whether, in light
of Castillo-Lopez’s inability to pay, it should reduce or strike certain of the
fines and fees imposed at sentencing.
                                        I.
              FACTUAL AND PROCEDURAL BACKGROUND
      On the afternoon of July 2, 2019, after finishing her shift at work in an
industrial area of San Jose, M.M. walked with her sister to her sister’s car,
which was parked near the entrance to their workplace. M.M. carried a
purse and a lunch box, which she planned to place inside the car. As M.M.
opened the passenger-side door in preparation for placing the items inside,
Castillo-Lopez approached M.M. on the sidewalk, physically separated from
her by a three-foot wide dirt strip. While noting that Castillo-Lopez appeared
to be one of the homeless people populating the area around her workplace,


                                        3
M.M. nodded to Castillo-Lopez in a cordial manner. Castillo-Lopez held
something in his hands, but, at that point, M.M. could not tell what it was. It
was later revealed that the item was a two or three-foot long machete, which
was wrapped in a dirty white cloth.
      Castillo-Lopez responded to M.M’s nodded greeting by raising his
eyebrows and making head nudges while looking at her purse, which she held
in her hand. Castillo-Lopez mumbled, “Give me. Give me it.” M.M.
perceived that Castillo-Lopez wanted her purse, and she reacted by saying
“No.” Castillo-Lopez responded by nodding his head, as if to indicate “Yes.”
M.M. then threw her purse in the car and slammed the door shut.
      Castillo-Lopez took the machete, still wrapped in the white cloth, and
slapped it against his left palm two times. He seemed angry, and the gesture
was intimidating to M.M. As M.M. created distance from Castillo-Lopez by
walking toward the rear of the car, Castillo-Lopez unsheathed the machete
from the white cloth.
      According to M.M., after Castillo-Lopez unsheathed the machete, “[h]e
raised it up to show us—it was pointed towards the sky, blade down,” and “he
was just shaking it, showing me.” M.M. was approximately 10 feet away
from Castillo-Lopez at that point. The machete was old and rusty, but its
edge appeared to be sharp. A police officer testified at trial that although the
primary use of a machete is to chop down foliage, a machete can be used to
cause bodily injury such as dismemberment or other life-threatening injuries.
      After Castillo-Lopez displayed the machete, M.M. took her cell phone
from her pocket, and Castillo-Lopez said, “Call the cops.” M.M. responded,
“Yeah, I am calling the cops.” Castillo-Lopez then took several steps forward
through the dirt strip beside the sidewalk. M.M. confirmed during her




                                       4
testimony that Castillo-Lopez did not swing or point the machete at her, and
he did not make any verbal threats to use the machete to hurt her.
       M.M. alerted her sister, who was standing near the driver’s door of the
car but had not previously been paying attention. According to M.M.’s sister,
she looked up and saw Castillo-Lopez with the machete, and “[h]e was just
holding it and he waved it.” She explained that Castillo-Lopez was holding
the machete “[d]ownward, but when I went to look . . . he went up with it,
like that, with a smile.” When asked whether she meant to indicate by her
gestures that Castillo-Lopez raised the machete to shoulder height, M.M.’s
sister stated, “It wasn’t that high because he was intoxicated; so it seemed
really heavy for him to hold, but he had it.” M.M.’s sister saw Castillo-Lopez
start to approach as he “waved” the machete. M.M. and her sister ran into
their workplace building, locking the door behind them. M.M.’s sister called
911.
       Immediately afterwards, one of M.M’s co-workers armed himself with a
bat and went outside to confront Castillo-Lopez, who eventually left the
scene. Later, M.M.’s sister exited the building and saw Castillo-Lopez
walking in the distance while stopping to peer into the windows of parked
cars. He was stumbling and not walking straight.
       Uniformed police officers in marked patrol cars, with lights flashing
and sirens sounding, responded to the 911 call and located Castillo-Lopez in a
nearby strip mall. Castillo-Lopez initially did not comply with police
commands to stop walking away and to get down on the ground. Then, when
officers forced Castillo-Lopez to the ground and attempted to handcuff him,
Castillo-Lopez tensed his arms in a raised position to make it difficult to
apply handcuffs. After Castillo-Lopez was handcuffed, officers discovered
that he was holding a piece of metal wire, which an officer testified was of the


                                       5
type typically used as a burglary tool to pick locks or ignitions. Castillo-
Lopez’s pockets held a pocket knife and a hacksaw blade.
      An information charged Castillo-Lopez with one count of attempted
second degree robbery (§§ 212.5, subd. (c), 664) and one count of the
misdemeanor offense of resisting, delaying or obstructing a peace officer.
(§ 148, subd. (a)(1).) For the attempted robbery count it was alleged that
Castillo-Lopez personally used a deadly or dangerous weapon (a machete).
(§ 12022, subd. (b)(1).)
      The jury found Castillo-Lopez guilty on both counts and made a true
finding on the weapon enhancement. At sentencing on December 16, 2019,
the trial court suspended imposition of sentence, placed Castillo-Lopez on
probation for a term of three years, and imposed certain fines and fees. On
January 23, 2020, a hearing was held at which the trial court found that
Castillo-Lopez violated the conditions of probation, and ordered that Castillo-
Lopez serve a six-month jail term.
                                        II.
                                 DISCUSSION
A.    The Trial Court Prejudicially Erred by Instructing That the Machete
      Could Be an Inherently Deadly or Dangerous Weapon for the Purpose of
      the Weapon Enhancement
      We first consider Castillo-Lopez’s contention that the trial court
prejudicially erred in its instruction on the enhancement for personal use of a
deadly or dangerous weapon in connection with the attempted robbery count.
More specifically, the issue is whether prejudicial error occurred when the
trial court instructed on the theory that the jury could find the machete used
by Castillo-Lopez to be an inherently deadly or dangerous weapon. As we will
explain, although the parties agree that the trial court erred, they disagree
on whether the error was prejudicial.

                                        6
      We begin with the relevant statutory provision. Section 12022,
subdivision (b)(1) provides, “A person who personally uses a deadly or
dangerous weapon in the commission of a felony or attempted felony shall be
punished by an additional and consecutive term of imprisonment in the state
prison for one year, unless use of a deadly or dangerous weapon is an element
of that offense.” The jury was instructed with CALCRIM No. 3145 as follows
with respect to that enhancement:
      “•    If you find the defendant guilty of the crime charged in
            Count 1, you must then decide whether the People have
            proved the additional allegation that the defendant
            personally used a deadly or dangerous weapon during
            attempted commission of that crime.

      “•    A deadly or dangerous weapon is any object, instrument, or
            weapon that is inherently deadly or dangerous or one that
            is used in such a way that it is capable of causing and likely
            to cause death or great bodily injury.

      “•    Great bodily injury means significant or substantial
            physical injury. It is an injury that is greater than minor
            or moderate harm.”

      Case law establishes a weapon may qualify as a deadly or dangerous
weapon under this enhancement in two ways: (1) the weapon used by the
defendant may be inherently deadly or dangerous; or (2) although not
inherently dangerous, the weapon may be used by the defendant in a manner
that qualifies it as a deadly or dangerous weapon. (People v. Aledamat (2019)

8 Cal.5th 1, 6 (Aledamat).)2 The concept of an inherently deadly or
dangerous weapon as used in section 12022, subdivision (b)(1) is a term of art

2     The same approach applies when the issue is whether the defendant
has used a “deadly” weapon in committing an assault. (Aledamat, supra, 8
Cal.5th at p. 6, fn. 2.) Thus, our analysis refers interchangeably to case law
arising in both contexts.

                                       7
that does not necessarily reflect the common meaning of the phrase.
Specifically, “ ‘inherently deadly or dangerous’ ” weapons are objects that are
deadly or dangerous in “ ‘the ordinary use for which they are designed,’ ”
meaning they lack any practical, nondeadly/nondangerous purpose and are
not commonly “used for innocent purposes.” (Aledamat, at p. 6.) Applying
this definition, case law has determined that certain weapons, like dirks and
blackjacks, are inherently deadly as a matter of law (People v. Aguilar (1997)
16 Cal.4th 1023, 1029), while others, like knives and box cutters, are not. (In
re B.M. (2018) 6 Cal.5th 528, 533 (B.M.) [knife]; Aledamat, at p. 6 [box
cutter]; see also People v. McCoy (1944) 25 Cal.2d 177, 188 [noting the
“distinction between instrumentalities which are ‘weapons’ in the strict sense
of the word, such as guns, dirks, etc., and those instrumentalities which are
not weapons in that sense, such as ordinary razors, pocket-knives or other
sharp objects”].) “[M]ost objects are not inherently deadly even if they may
be used in a way that makes them deadly.” (Aledamat, at pp. 15-16.) As a
matter of law, a machete is indisputably not an inherently deadly or
dangerous weapon, and the parties do not contend otherwise. This is because
a machete is essentially a large specialized knife with the useful purpose of
chopping foliage.
      It is well-established that a trial court errs if it instructs jurors that
they may find a weapon to be inherently deadly or dangerous, when, as a
matter of law, the weapon is not inherently deadly or dangerous. (Aledamat,
supra, 8 Cal.5th at pp. 6-7 [because “ ‘[a] box cutter’ ” “is not an inherently
deadly weapon as a matter of law,” “the trial court erred in presenting the
jury with two theories by which it could find the box cutter a deadly weapon:
(1) inherently or (2) as used,” as “[t]he first theory (inherently) is incorrect.”].)
Such an instruction is “flawed because [it] suggest[s] the jury might properly


                                          8
conclude that a [weapon] is inherently dangerous,” when it cannot be so as a
matter of law. (People v. Stutelberg (2018) 29 Cal.App.5th 314, 317
(Stutelberg).)
      The People concede that the trial court erred by including the portion of
CALCRIM No. 3145 stating that a deadly or dangerous weapon is any object,
instrument, or weapon “that is inherently deadly or dangerous.” As the
People explain, “ ‘[b]ecause the trial court here did not define what
“inherently deadly” meant, the jury would not [have been] equipped to know
that, contrary to what the instruction suggested, a [machete] is not an
inherently deadly weapon.’ ”
      Although the parties agree that the trial court committed instructional
error, they disagree as to whether the error was prejudicial. In Aledamat,
our Supreme Court established that for the type of error at issue here, “the
usual ‘beyond a reasonable doubt’ standard of review established
in Chapman v. California (1967) 386 U.S. 18, 24 (Chapman) for federal
constitutional error applies. The reviewing court must reverse the conviction
unless, after examining the entire cause, including the evidence, and
considering all relevant circumstances, it determines the error was harmless

beyond a reasonable doubt.” (Aledamat, supra, 8 Cal.5th at p. 3.)3 As


3      Aledamat concerned the exact type of instructional error that occurred
here. The defendant pulled out a box cutter, thrust it at the victim and
threatened to kill him. (Aledamat, supra, 8 Cal.5th at p. 4.) In instructing on
the charge of assault with a deadly weapon and the weapon enhancement for
personally using a deadly or dangerous weapon (§ 12022, subd. (b)(1)), the
trial court erred by instructing the jury it could find the box cutter to be an
inherently deadly or dangerous weapon. (Aledamat, at pp. 6-7.) As here, the
issue in Aledamat was whether the error was prejudicial. All seven justices
in Aledamat agreed that the general harmless error inquiry set forth in
Chapman, supra, 386 U.S. at page 24, applied to the type of error that had

                                       9
Justice Cuéllar pointed out in his concurring and dissenting opinion in
Aledamat, there are two helpful analytical approaches to determining
whether such an instructional error was prejudicial: “we can conclude
‘beyond a reasonable doubt’ either that the jury necessarily relied on a valid
legal theory [citations] or that the element omitted or misdescribed ‘was
uncontested and supported by overwhelming evidence, such that the jury
verdict would have been the same absent the error.’ ” (Aledamat, supra, 8
Cal.5th at p. 17 (conc. & dis. opn. of Cuéllar, J.), italics omitted.) We proceed
by applying both of those inquiries.
      1.    We Cannot Conclude the Jury Relied on a Valid Legal Theory for
            Finding the Machete to Be Deadly or Dangerous
      Turning to the first of these inquiries, we cannot conclude beyond a
reasonable doubt that, although misinstructed, the jury relied on a valid legal
theory in finding the machete to be a deadly or dangerous weapon, namely
that the machete was “used in such a way that it [was] capable of causing
and likely to cause death or great bodily injury.” (CALCRIM No. 3145.) As
we will explain, our conclusion is based on two main considerations.
      First, based on the argument of counsel, there is a reasonable
possibility that the jury relied on the invalid legal theory that the machete
was inherently deadly or dangerous. Specifically, during closing argument,
the prosecutor addressed the issue of whether the machete was deadly or
dangerous by referring only to the theory that it was inherently deadly or
dangerous. Referring to the machete, she argued, “[t]hat item is inherently

occurred. (Aledamat, at pp. 13, 16 (conc. & dis. opn. of Liu, J.), 17-18 (conc. &
dis. opn. of Cuéllar, J.).) However, based on a combination of (1) the totality
of the jury instructions, (2) the content of counsel’s argument to the jury, and
(3) the findings the jury necessarily made in arriving at an assault conviction,
a four-justice majority in Aledamat determined that the error was not
prejudicial. (Id. at pp. 13-16.)

                                       10
dangerous,” and she then reminded the jury of the police officer’s testimony
describing how a machete could cause damage, including dismemberment.
(See In re Martinez (2017) 3 Cal.5th 1216, 1226-1227 [concluding the jury
could have convicted on an invalid legal theory where the prosecutor
extensively argued that theory to the jury during closing argument].)
Significantly, the prosecutor said nothing about whether the machete was
deadly or dangerous based on how Castillo-Lopez actually used it. Defense
counsel omitted any discussion during closing argument about whether the
machete was a deadly or dangerous weapon. Therefore, the sole guidance the
jury received during closing argument as to how they should approach the
issue of whether the machete was deadly or dangerous was that they should
find it to be inherently deadly and dangerous.
      Next, having been urged by the prosecutor to conclude that the
machete was inherently deadly or dangerous, there is a significant possibility
that the jury accepted the approach proposed by the prosecutor and found
that the machete was inherently deadly or dangerous. Significantly, the
phrase “inherently deadly or dangerous” was not defined for the jury.
Accordingly, the phrase would likely be understood by an average person as
denoting an object that is “inherently” deadly or dangerous if it is the type of
object that, by its very nature, is obviously capable of causing harm or death.
Because a machete is a long and sharp cutting tool, most people would
conclude that a machete satisfies that definition. (Aledamat, supra, 8 Cal.5th
at p. 15 [describing the risk that “because the court did not define the term,
the jury might have applied its common understanding to find the box cutter
deadly because it is sharp and used for cutting”].) Even a passing glance at a
machete reveals that it could do significant harm if swung at another human
being. Any reasonable person would understand that it is necessary to avoid


                                       11
the path of a machete to prevent from being injured, even when a machete is
being used for the innocent purpose of chopping foliage. Moreover, a person’s
manner of using a machete does not change depending on whether it is used
for its intended plant-cutting purposes as opposed to its non-intended
purpose as a weapon. In both instances, a person raises the machete and
swings it with a chopping motion, with the only difference being the target at
which the machete is directed. Because of these characteristics, there is a
significant possibility that, consistent with the prosecutor’s suggestion, the
average juror would classify a machete as an inherently deadly or dangerous

weapon based on the common meaning of that phrase.4



4       We note that our Supreme Court in Aledamat determined that
although instructed on the theory that the box cutter could be inherently
deadly or dangerous, the totality of the circumstances established that the
jury would not have found the box cutter to be deadly or dangerous without
also considering how the box cutter was used by the defendant. In so holding,
Aledamat relied on an additional jury instruction given in that case. The jury
was told, “ ‘In deciding whether an object is a deadly weapon, consider all of
the surrounding circumstances including when and where the object was
possessed and any other evidence that indicates whether the object would be
used for a dangerous rather than a harmless purpose.’ ” (Aledamat, supra, 8
Cal.5th at p. 14.) As Aledamat explained, “This part of the instruction
suggested the question was unitary, that is, that the jury had to consider all
of the circumstances in deciding whether the object was a deadly weapon,
either inherently or as used. The jury would likely view the ‘inherently
deadly’ language in light of this additional instruction that it had to consider
all of the circumstances. Given this additional instruction, it seems unlikely
the jury would simply view the box cutter as inherently deadly without
considering the circumstances, including how defendant used it.” (Id. at
p. 14, first italics added.) No such instruction in the instant case served to
focus the jury on how the machete was used. Thus, the jury here was
unquestionably presented with the binary choice of deciding either that the
machete was inherently deadly or dangerous or that it was deadly and
dangerous based on how Castillo-Lopez used it.

                                       12
      In sum, for these reasons we cannot conclude beyond a reasonable
doubt that, although misinstructed, the jury relied on a valid legal theory in
finding the machete to be a deadly or dangerous weapon.
      2.    The Evidence that the Machete Was Deadly or Dangerous as Used
            Was Not So Overwhelming as to Render the Instructional Error
            Harmless Beyond a Reasonable Doubt
      The second relevant inquiry in our harmless error analysis is whether
the evidence that the machete was deadly or dangerous as used was so
overwhelming that it made no difference that the jury was incorrectly
instructed that the machete could be an inherently deadly or dangerous
weapon. (Aledamat, supra, 8 Cal.5th at p. 17 (conc. & dis. opn. of Cuéllar,
J.).) To answer that question we must further explore what it means to use
an item as a deadly or dangerous weapon.
      As the jury was instructed, it could find the machete to be deadly or
dangerous as used if it found that the machete was “used in such a way that
it [was] capable of causing and likely to cause death or great bodily injury.”
(CALCRIM No. 3145, italics added.) Consistent with this description, our
Supreme Court has explained that “for an object to qualify as a deadly
weapon based on how it was used, the defendant must have used the object in
a manner not only capable of producing but also likely to produce death or
great bodily injury. The extent of any damage done to the object and the
extent of any bodily injuries caused by the object are appropriate
considerations in the fact-specific inquiry . . . . But speculation without
record support as to how the object could have been used or what injury
might have been inflicted if the object had been used differently is not




                                       13
appropriate.” (B.M., supra, 6 Cal.5th at p. 530.)5 “[T]he determination of
whether an object is a deadly weapon . . . must rest on evidence of how the
defendant actually ‘used’ the object.” (Id. at p. 534.) Thus, for instance, in
B.M. when the defendant stabbed a butter knife into the victim’s blanketed
legs, the evidence was insufficient to show that the butter knife was used as a
deadly weapon. Focusing on how the knife was actually used, our Supreme
Court explained, “[i]t may be that [the defendant] could have caused serious
injury if she had applied greater force, if she had applied the same force to
[the victim’s] exposed legs, if she had used the knife on [the victim’s] head,
face, or neck, or if [the defendant] had wielded the knife in an uncontrolled or
unpredictable manner. But the inquiry must focus on the evidence of how
[the defendant] actually used the knife, not on various conjectures as to how
she could have used it.” (Id. at p. 538, italics added.)
      Here, the evidence was that Castillo-Lopez held up the machete with
the blade facing downward. M.M. perceived that Castillo-Lopez “raised [the
machete] up to show” it to her. (Italics added.) Although Castillo-Lopez
eventually took several steps forward, M.M. confirmed that Castillo-Lopez
did not swing the machete at her, point it at her or make any verbal threats
to use the machete to hurt her. As she explained, “[H]e was just shaking it,
showing me.” It is possible that a juror could infer that Castillo-Lopez was
preparing to employ the machete as a weapon. (People v. McCoy (1944) 25
Cal.2d 177, 193 [“ ‘The drawing of a weapon is generally evidence of an


5     B.M. examined the circumstances under which an object qualifies as a
deadly weapon, based on its use, for the crime of assault with a deadly
weapon. (B.M., supra, 6 Cal.5th at p. 533.) However, as we have noted, the
same approach applies in the context of a weapon enhancement for
personally using a deadly or dangerous weapon (§ 12022, subd. (b)(1)).
(Aledamat, supra, 8 Cal.5th at p. 6, fn. 2.)

                                        14
intention to use it.’ ”]; B.M., supra, 6 Cal.5th at p. 533 [“ ‘In determining
whether an object not inherently deadly or dangerous is used as such, the
trier of fact may consider the nature of the object, the manner in which it is
used, and all other facts relevant to the issue.’ ”].) But the evidence certainly

does not require such a finding.6 Indeed, a reasonable finder of fact could
conclude, based on the evidence, that by displaying the machete with the tip
of the blade facing downward, Castillo-Lopez intended to instill fear in M.M.
based on his possession of a weapon, but that during his interaction with
M.M., he was not wielding the machete as a weapon in a manner “likely to
produce death or great bodily injury.” (B.M., at p. 530.)
      Because the evidence is susceptible to an interpretation that Castillo-
Lopez raised the machete with the tip of the blade facing downward merely to
display it, and thus to scare or threaten M.M., we cannot conclude, beyond a
reasonable doubt, that the jury, if correctly instructed, would have found the
machete to be a deadly or dangerous weapon, as used. (See Stutelberg, supra,
29 Cal.App.5th at p. 322 [“The jury could reasonably conclude that
[defendant’s] ‘flicking’ motion [with a box cutter] was more of a threat, as
opposed to an act likely to cause death or great bodily injury. Under these
circumstances, we cannot say that the court’s error in instructing the jury
regarding an inherently dangerous weapon was harmless beyond a
reasonable doubt” (italics added)].) Put another way, the evidence that
Castillo-Lopez used the machete as a deadly or dangerous weapon was not so


6      On appeal, Castillo-Lopez also argues that the true finding on the
weapon enhancement should be reversed on the alternative ground that, even
had the jury been correctly instructed, insufficient evidence supports a
finding that, as used, the machete was a deadly and dangerous weapon. In
light of our reversal based on prejudicial instructional error, we need not, and
do not, conduct a detailed analysis of the substantial evidence challenge.

                                        15
overwhelming that we can conclude beyond a reasonable doubt that the
outcome would have been the same regardless of the instructional error.
      In sum, “after examining the entire cause, including the evidence, and
considering all relevant circumstances” (Aledamat, supra, 8 Cal.5th at p. 3),
we cannot conclude that it was harmless beyond a reasonable doubt for the
trial court to instruct the jury that it could find the machete to be inherently
deadly or dangerous. Accordingly, the instructional error was prejudicial,
and we reverse the jury’s true finding on the one-year weapon-use
enhancement (§ 12022, subd. (b)(1)) attached to the attempted robbery count.
B.    The Trial Court Did Not Abuse Its Discretion in Admitting Evidence
      that Castillo-Lopez Held a Possible Burglary Tool When He Was
      Arrested and That He Peered Into Cars as He Walked Away from the
      Scene of the Attempted Robbery
      Castillo-Lopez argues that the attempted robbery conviction should be
reversed because the trial court abused its discretion in admitting testimony
about a possible burglary tool Castillo-Lopez possessed when he was arrested
and about his actions as he walked away from the scene of the attempted
robbery.
      1.    The Challenged Evidence and Defense Counsel’s Objections
      We begin by examining the evidence that Castillo-Lopez contends was
improperly admitted, along with defense counsel’s objections.
            a.    Evidence That Castillo-Lopez Held a Piece of Metal Wire
                  When He Was Arrested
      When questioning one of the police officers who arrested Castillo-Lopez,
the prosecutor elicited testimony that when Castillo-Lopez was handcuffed,
he held a piece of metal wire in his hand. The wire was approximately four
inches long and had the thickness of two or three paper clips. The prosecutor
displayed photographs depicting the piece of metal wire to the jury. The
prosecutor then asked the police officer, “[I]n what context do you usually see

                                       16
items like that?” Defense counsel objected to that question on the grounds of
relevance and undue prejudice under Evidence Code section 352. After a
sidebar conference, the trial court overruled the objections. The police officer
replied, “The first thing that comes to mind is burglary tools.” He then
explained that a burglary tool is “a tool that someone might use to break into
something, either a padlock, door lock, ignition, or something of that nature.”
         At the end of the day’s testimony, the trial court and counsel made a
record of the sidebar conference during which defense counsel’s objections
regarding the piece of metal wire were discussed. Defense counsel explained,
“I did lodge a relevance objection in regards to the introduction of People’s
[Exh. No.] 3, which depicts a piece of—call it wire just for now—beige wire,
perhaps. I did argue at sidebar that, frankly, this evidence and the opinion
that it is a burglary tool is [under Evidence Code section] 352, more
prejudicial than probative. I don’t think it can be used to go to my client’s
mental state with regards to Penal Code [section] 211 [i.e., robbery]. I think
to make that leap is speculative at best, and I think introduction of this
evidence is more prejudicial than probative to Mr. Castillo-Lopez. I don’t
anticipate we will receive any evidence that Mr. Castillo-Lopez was observed
attempting to break into any residences or automobiles with this piece of
wire.”
         The trial court explained why it overruled the objections: “So I did
allow the officer to opine as to the purpose of the wire, at least in the officer’s
mind, because I do believe that it is relevant as it does go partly to the state
of the mind of Mr. Castillo-Lopez in terms of his intent to permanently
deprive property from someone, whether it be through a robbery or through a
burglary. The other thing is he could have just been holding the wire, but it’s
also possible, seeing the police, he might have intended to use it as a lock


                                         17
pick. But in any event, I find the probative value does not substantially
outweigh the prejudicial effect, risk of misleading the jury, or an undue waste

of time; so I did allow the evidence into evidence.”7
            b.     Evidence That Castillo-Lopez Was Peering Into Parked Cars
      During the testimony of M.M.’s sister, the prosecutor asked her what
Castillo-Lopez was doing as he walked away in the distance. Defense counsel

made an objection based on relevance, which the trial court overruled.8
M.M.’s sister replied that while Castillo-Lopez walked past a mechanic’s
shop, he was “[p]eeking in the cars through the windows as he was walking
by. [At s]ome of them he did stop, and hovered his face over in the window.”
      2.    Standard of Review
      Castillo-Lopez contends that the trial court prejudicially erred in
admitting this evidence. He argues the evidence was irrelevant, was unduly
prejudicial under Evidence Code section 352, and was inadmissible character
evidence under Evidence Code section 1101, subdivision (a). “ ‘We review
claims regarding a trial court’s ruling on the admissibility of evidence for
abuse of discretion.’ ” (People v. Henriquez (2017) 4 Cal.5th 1, 31.) “ ‘ “Under
the abuse of discretion standard, ‘a trial court’s ruling will not be disturbed,
and reversal . . . is not required, unless the trial court exercised its discretion
in an arbitrary, capricious, or patently absurd manner that resulted in a




7     Based on the context, in stating “I find the probative value does not
substantially outweigh the prejudicial effect,” the trial court plainly misspoke
and intended to state the opposite, namely, that the prejudicial effect does
not substantially outweigh the probative value.

8     In this instance, the off-the-record discussion was not later described
for the record.

                                        18
manifest miscarriage of justice.’ ” ’ ” (People v. Chhoun (2021) 11 Cal.5th 1,
26 (Chhoun).)
      3.    Castillo-Lopez Failed to Preserve Certain of His Evidentiary
            Challenges
      Before turning to a discussion of whether the trial court abused its
discretion, we must first examine whether Castillo-Lopez sufficiently
preserved each of his evidentiary challenges. To preserve an evidentiary
challenge for appeal, counsel must raise in the trial court an objection on the
specific ground asserted on appeal. (People v. Rundle (2008) 43 Cal.4th 76,
116 [“ ‘Evidence Code section 353, subdivision (a) allows a judgment to be
reversed because of erroneous admission of evidence only if an objection to
the evidence or a motion to strike it was “timely made and so stated as to
make clear the specific ground of the objection.” Pursuant to this statute,
“ ‘we have consistently held that the “defendant’s failure to make a timely
and specific objection” on the ground asserted on appeal makes that ground
not cognizable.’ ” ’ ”]; People v. Dykes (2009) 46 Cal.4th 731, 756 [“trial
counsel’s failure to object to claimed evidentiary error on the same ground
asserted on appeal results in a forfeiture of the issue on appeal”].)
“ ‘Although no “particular form of objection” is required, the objection must
“fairly inform the trial court, as well as the party offering the evidence, of the
specific reason or reasons the objecting party believes the evidence should be
excluded, so the party offering the evidence can respond appropriately and
the court can make a fully informed ruling.” ’ ” (People v. Valdez (2012) 55
Cal.4th 82, 130.) An objection based on relevance and the unduly prejudicial
nature of evidence is usually not sufficient to preserve an appellate challenge
on the ground that the evidence is inadmissible under Evidence Code
section 1101, subdivision (a). (Valdez, at p. 130, and cases cited therein.)



                                        19
      Here, with respect to evidence about the piece of metal wire, defense
counsel’s only objections were based on relevance and undue prejudice.
Therefore, defense counsel did not preserve an appellate argument that the
evidence should have been excluded as inadmissible character evidence under
Evidence Code section 1101, subdivision (a). With respect to evidence that
Castillo-Lopez was peering into parked cars, defense counsel’s only objection
was based on relevance. Thus, as to that evidence, he failed to preserve an
appellate argument under either Evidence Code section 1101, subdivision (a)
or Evidence Code section 352.
      Castillo-Lopez argues that despite defense counsel’s failure to preserve
an objection premised on Evidence Code section 1101, subdivision (a), defense
counsel was excused from doing so because any such objection would have
been futile. Castillo-Lopez relies on People v. Gomez (2018) 6 Cal.5th 243,
286-287, which held that although, at trial, defense counsel may have
objected only on the basis of Evidence Code section 352 to the trial court’s
admission of evidence that the defendant refused to come to court on one
morning of trial, defense counsel previously raised extensive objections to
that evidence during court hearings, which the trial court overruled in a
manner indicating that it “would have rejected any objection to the
testimony.” (Gomez, at p. 287.) Applying a futility analysis as in Gomez,
Castillo-Lopez argues that because the trial court overruled his relevance
objections to the evidence, it would have also overruled his objections under
Evidence Code section 1101, subdivision (a). As we will explain, the
argument lacks merit.
      Castillo-Lopez’s proposed challenge is based on Evidence Code section
1101, subdivision (a), which states that unless an exception applies, “evidence
of a person’s character or a trait of his or her character . . . is inadmissible


                                        20
when offered to prove his or her conduct on a specified occasion.” (§ 1101,
subd. (a).) Specifically, Castillo-Lopez contends that evidence he possessed a
burglary tool and was peering into cars constitutes evidence of uncharged
“other crimes” amounting to impermissible character evidence, the admission
of which is governed by Evidence Code section 1101, subdivision (a). (People
v. Catlin (2001) 26 Cal.4th 81, 145 [“Section 1101 prohibits the admission of
other-crimes evidence for the purpose of showing the defendant’s bad
character or criminal propensity”].) As Castillo-Lopez points out, under
subdivision (b) of section 1101, evidence of a person’s other crimes that would
otherwise be inadmissible under subdivision (a) may be admitted if “relevant
to prove some fact (such as motive, opportunity, intent, preparation, plan,
knowledge, identity, absence of mistake or accident . . .) other than [the
person’s] disposition to commit such an act.” (§ 1101, subd. (b).) Castillo-
Lopez observes that the trial court overruled his relevance objections to the
challenged evidence by relying on the concept of intent, explaining that “it
does go partly to the state of the mind of Mr. Castillo-Lopez in terms of his
intent to permanently deprive property from someone, whether it be through
a robbery or through a burglary.” (Italics added.) Based on the trial court’s
reference to intent in overruling his relevance objection, Castillo-Lopez
argues that it would have been futile for defense counsel to raise an objection
under Evidence Code section 1101, subdivision (a), because the trial court
would have found the evidence to fall under the exception in Evidence Code
section 1101, subdivision (b) for evidence of other crimes that are relevant to
prove intent.
      This argument fails because two different standards apply for
(1) determining that evidence meets the minimal standards of relevancy
because it has a tendency to prove intent, and (2) finding that the exception


                                       21
in Evidence Code section 1101, subdivision (b) applies. The test for the
relevancy of evidence is not very demanding. “ ‘Relevant evidence’ means
evidence . . . having any tendency in reason to prove or disprove any disputed
fact that is of consequence to the determination of the action.” (Evid. Code,
§ 210.) In contrast, case law requires courts to apply a more demanding
analysis in deciding whether an uncharged crime may be admitted for the
purpose of showing intent under Evidence Code section 1101, subdivision (b).
“ ‘In order to be admissible to prove intent, the uncharged conduct must be
sufficiently similar to support the inference that the defendant “ ‘probably
harbor[ed] the same intent in each instance.’ ” ’ ” (People v. Foster (2010) 50
Cal.4th 1301, 1328, italics added.) This approach is based on the recognition
that “ ‘ “ ‘ “if a person acts similarly in similar situations, he probably harbors
the same intent in each instance” . . . . The inference to be drawn is not that
the actor is disposed to commit such acts; instead, the inference to be drawn
is that, in light of the first event, the actor, at the time of the second event,
must have had the intent attributed to him by the prosecution.’ ” ’ ” (Chhoun,
supra, 11 Cal.5th at p. 27.)
      Accordingly, here, the trial court’s determination that the challenged
evidence was relevant to the issue of intent does not mean that it would have
ruled the evidence met the more demanding requirements under Evidence
Code section 1101, subdivision (b), had defense counsel asserted an objection
under Evidence Code section 1101, subdivision (a). We therefore reject
Castillo-Lopez’s argument that defense counsel was excused from raising an
objection under Evidence Code section 1101, subdivision (a) because it would
have been futile to do so.




                                        22
      4.    With Respect to the Evidentiary Rulings Properly Before Us, the
            Trial Court Did Not Abuse Its Discretion
      Turning to the evidentiary challenges that are properly before us, we
first examine whether the trial court abused its discretion in overruling
defense counsel’s objections to the evidence about the piece of metal wire—a
possible burglary tool—that Castillo-Lopez held in his hand when he was
arrested. Castillo-Lopez argues the evidence was irrelevant because “[t]he
attempted robbery in this case had nothing to do with breaking into a lock or
starting a car ignition,” and there was no evidence that he did anything to
tamper with the car where M.M. placed her purse. The argument lacks
merit. A central factual dispute at trial was whether Castillo-Lopez
approached M.M. with the intent to take her purse, or, in contrast, whether
M.M. misunderstood his intentions. As the trial court reasonably concluded,
evidence that Castillo-Lopez had a burglary tool in his possession during the
incident is relevant because it has some “tendency in reason to prove” (Evid.
Code, § 210) that Castillo-Lopez was walking around the neighborhood with
the intention of stealing property, and that M.M. therefore correctly
understood that he wanted to take her purse.
      Further, the trial court also reasonably overruled the objection made
under Evidence Code section 352 that it would be unduly prejudicial to admit
evidence about the piece of metal wire. Pursuant to Evidence Code
section 352, “[t]he court in its discretion may exclude evidence if its probative
value is substantially outweighed by the probability that its admission will
(a) necessitate undue consumption of time or (b) create substantial danger of
undue prejudice, of confusing the issues, or of misleading the jury.” (Id.)
“ ‘Evidence is substantially more prejudicial than probative . . . only if,
broadly stated, it poses an intolerable “risk to the fairness of the proceedings

                                        23
or the reliability of the outcome.” ’ ” (People v. Tran (2011) 51 Cal.4th 1040,
1047, brackets omitted.) “ ‘ “The ‘prejudice’ referred to in Evidence Code
section 352 applies to evidence which uniquely tends to evoke an emotional
bias against the defendant as an individual and which has very little effect on
the issues. In applying section 352, ‘prejudicial’ is not synonymous with
‘damaging.’ ” [Citation.]’. . . . [E]vidence should be excluded as unduly
prejudicial when it is of such nature as to inflame the emotions of the jury,
motivating them to use the information, not to logically evaluate the point
upon which it is relevant, but to reward or punish one side because of the
jurors’ emotional reaction.” (People v. Scott (2011) 52 Cal.4th 452, 491.)
Applying these standards here, as we have explained, evidence that Castillo-
Lopez had a piece of metal wire that could have been a burglary tool did have
probative value to a disputed issue. Weighed against that probative value,
the possession of a piece of metal wire is a relatively innocuous fact and is
therefore not the type of evidence that is especially prejudicial in that it
“ ‘ “uniquely tends to evoke an emotional bias against the defendant” ’ ” or
that “is of such nature as to inflame the emotions of the jury.” (Ibid.)
Accordingly, we find no merit to the contention that the trial court abused its
discretion in overruling the objection based on Evidence Code section 352.
      We also find no merit to Castillo-Lopez’s challenge to the trial court’s
admission, over defense counsel’s relevance objection, of testimony that he
was peering into parked cars as he walked away from the scene of the
attempted robbery. Like the evidence that Castillo-Lopez possessed a
possible burglary tool, evidence that he was stopping to look into parked
cars—presumably to determine their contents—is evidence that Castillo-
Lopez was walking through the neighborhood with the intent to steal
something, and that M.M. thus correctly understood that he wanted to take


                                        24
her purse. Further, the testimony from M.M.’s sister about Castillo-Lopez’s
actions as he walked away in the distance was relevant to Castillo-Lopez’s
level of intoxication—an issue that the jury was instructed it could consider
in connection with the attempted robbery count. Specifically, M.M.’s sister
explained that at the same time she watched Castillo-Lopez stopping to peer
into parked cars, she also saw him stumbling and not walking straight. The
trial court could reasonably conclude that the jury should hear a complete
description of what M.M.’s sister saw as she watched Castillo-Lopez in the
distance if it was going to use that testimony to assess Castillo-Lopez’s level
of intoxication.
C.    The Trial Court Properly Denied the Request to Instruct on Brandishing
      as a Lesser Included Offense to Attempted Robbery
      We next consider Castillo-Lopez’s contention that the trial court erred
by denying his request to instruct on misdemeanor brandishing (§ 417, subd.
(a)(1)) as a lesser included offense to attempted robbery. The Penal Code
describes the crime of brandishing as follows: “Every person who, except in
self-defense, in the presence of any other person, draws or exhibits any
deadly weapon whatsoever, other than a firearm, in a rude, angry, or
threatening manner, or who in any manner, unlawfully uses a deadly weapon
other than a firearm in any fight or quarrel is guilty of a misdemeanor . . . .”
(§ 417, subd. (a)(1).)
      “ ‘An instruction on a lesser included offense must be given . . . if there
is substantial evidence from which a jury could reasonably conclude that the
defendant committed the lesser, uncharged offense, but not the greater,
charged offense.’ . . . ‘On appeal, we review independently the question
whether the trial court improperly failed to instruct on a lesser included
offense.’ ” (People v. Nelson (2016) 1 Cal.5th 513, 538.) The trial court denied
defense counsel’s request to instruct on brandishing as a lesser included

                                       25
offense because it determined that the crime of brandishing did not qualify as
a lesser included offense of attempted robbery. As we will explain, we agree
with the trial court’s conclusion.
      “To determine if an offense is lesser and necessarily included in another
offense for this purpose, we apply either the elements test or the accusatory
pleading test. ‘Under the elements test, if the statutory elements of the
greater offense include all of the statutory elements of the lesser offense, the
latter is necessarily included in the former. Under the accusatory pleading
test, if the facts actually alleged in the accusatory pleading include all of the
elements of the lesser offense, the latter is necessarily included in the
former.’ ” (People v. Shockley (2013) 58 Cal.4th 400, 404 (Shockley).)
      Castillo-Lopez does not dispute that, under the elements test,
brandishing is not a lesser included offense of attempted robbery. This is
because the force or fear necessary to commit attempted robbery can be

supplied by an act other than brandishing a weapon.9
      Castillo-Lopez argues, however, that brandishing qualifies as a lesser
included offense under the “expanded accusatory pleading test” employed by
the Sixth District in People v. Ortega (2015) 240 Cal.App.4th 956, 967-970
(Ortega). Normally, the accusatory pleading test looks only at the accusatory
pleading itself to determine whether the facts actually alleged include all of
the elements of the lesser offense. (Shockley, supra, 58 Cal.4th at p. 404.)


9      The jury was instructed with the following elements of robbery: “1. The
defendant took property that was not his own; [¶] 2. The property was in the
possession of another person; [¶] 3. The property was taken from the other
person or her immediate presence; [¶] 4. The property was taken against that
person’s will; [¶] 5. The defendant used force or fear to take the property or to
prevent the person from resisting; [¶] AND [¶] 6. When the defendant used
force or fear, he intended to deprive the owner of the property permanently.”

                                        26
However, Ortega set forth an “expanded accusatory pleading test” under
which “[t]he evidence adduced at the preliminary hearing must be considered
in applying the accusatory pleading test when the specific conduct supporting
a holding order establishes that the charged offense necessarily encompasses
a lesser offense.” (Ortega, at pp. 967-970.)
      It is undisputed that brandishing would not qualify as a lesser included
offense of attempted robbery under the standard accusatory pleading test, as
the charging document does not allege that Castillo-Lopez exhibited the
machete in a rude, angry or threatening manner, and not in self-defense,
However, Castillo-Lopez contends that the opposite conclusion is required if
Ortega’s expanded accusatory pleading test is applied. According to Castillo-
Lopez, based on M.M.’s testimony at the preliminary hearing that Castillo-
Lopez “exhibited the machete . . . in a way that scared her . . . , and her
description of events [that] proved he didn’t act in self-defense,” he was “put
. . . on notice that the attempted robbery’s force-or-fear element depended on
conduct that established the lesser-included offense of misdemeanor
brandishing.”
      We conclude that Castillo-Lopez’s argument is without merit because
case law, including from this court, has uniformly rejected Ortega’s expanded
accusatory pleading test. (People v. Alvarez (2019) 32 Cal.App.5th 781, 787
(Alvarez); People v. Macias (2018) 26 Cal.App.5th 957, 964; People v. Munoz
(2019) 31 Cal.App.5th 143, 158.)
      As we explained in Alvarez, supra, 32 Cal.App.5th 781, Ortega was
wrongly decided because, among other things, it conflicts with our Supreme
Court’s description of the accusatory pleading test. As our Supreme Court
stated in People v. Montoya (2004) 33 Cal.4th 1031, 1036, “Consistent with
the primary function of the accusatory pleading test—to determine whether a


                                       27
defendant is entitled to instruction on a lesser uncharged offense—we
consider only the pleading for the greater offense.” Further, as we explained
in Alvarez, “Montoya disapproved of People v. Rush (1993) 16 Cal.App.4th 20,
which considered evidence from the preliminary hearing in applying the
accusatory pleading test,” but “Ortega did not cite Montoya or attempt to
reconcile its analysis.” (Alvarez, at p. 788.) As we concluded in Alvarez, “[a]s
an intermediate appellate court, we are required to follow Supreme Court
precedent” and thus “ ‘we are not to look beyond the language of the
accusatory pleading itself in assessing lesser included offenses.’ ” (Ibid.)
      We follow our opinion in Alvarez here, and we accordingly conclude
that there is no merit to Castillo-Lopez’s contention that the jury should have
been instructed with brandishing as a lesser included offense of attempted
robbery based on the expanded accusatory pleading test.
D.    The Trial Court Did Not Err by Failing to Instruct That the Jury Could
      Consider Voluntary Intoxication in Deciding Whether Castillo-Lopez
      Resisted, Delayed or Obstructed a Peace Officer
      Castillo-Lopez next contends that the trial court should have instructed
the jury that it could consider voluntary intoxication when determining
whether he committed the crime of resisting, delaying or obstructing a peace

officer. (§ 148, subd. (a)(1).)10
      We begin with the factual and procedural background relevant to the
issue. At trial, the jury heard evidence to support a finding that Castillo-
Lopez was intoxicated while committing the crimes with which he was


10     Section 148, subdivision (a)(1) states, “Every person who willfully
resists, delays, or obstructs any public officer, peace officer, or an emergency
medical technician, . . . in the discharge or attempt to discharge any duty of
his or her office or employment, when no other punishment is prescribed” is
guilty of a misdemeanor.

                                       28
charged. Specifically, M.M. testified that Castillo-Lopez appeared “very
much” intoxicated during her interaction with him. M.M.’s sister described
Castillo-Lopez as “drunk” and stated that when she watched Castillo-Lopez
walk away in the distance, he was stumbling and not walking straight. One
of the police officers who arrested Castillo-Lopez stated that he saw some
possible signs of either drug or alcohol intoxication, including Castillo-Lopez’s
nonsensical statements, glassy watery eyes, erratic and agitated behavior,
and rapid speech. A second police officer testified that, initially, Castillo-
Lopez was acting “a little crazy, a little erratic” which could have been a sign
of intoxication, but the officer did not note any signs of intoxication once
Castillo-Lopez was handcuffed. He also noted that Castillo-Lopez was able to
understand and respond to questions.
      During motions in limine, defense counsel requested an instruction on
voluntary intoxication. At the close of the evidence, the trial court and
counsel held a conference on jury instructions, at which the trial court
indicated that it would instruct with CALCRIM No. 3426 regarding voluntary
intoxication as requested by defense counsel. However, during the
conference, defense counsel clarified that he believed voluntary intoxication
was relevant only to attempted robbery as charged in count 1, and not to the
charge in count 2 that Castillo-Lopez resisted, delayed or obstructed a peace
officer in violation of section 148, subdivision (a)(1). The trial court indicated
that it would modify CALCRIM No. 3426 by stating that voluntary
intoxication was not a defense to count 2. Specifically, the court and defense
counsel engaged in the following discussion:

      “THE COURT: All right. Number 3426, voluntary intoxication.

      “[DEFENSE COUNSEL]: I think it’s not a defense to the 148.



                                        29
      “THE COURT: Okay. I’m just going to say Count 2, period. Is
      that all right?

      “[DEFENSE COUNSEL]: Yes.”

      The jury was therefore instructed as follows regarding voluntary
intoxication:
      “• You may consider evidence, if any, of the defendant’s voluntary
      intoxication only in a limited way. You may consider that
      evidence only in deciding whether the defendant acted or failed to
      act with specific intent to permanently deprive a person of their
      property.

      “• A person is voluntarily intoxicated if he becomes intoxicated by
      willingly using any intoxicating drug, drink, or other substance
      knowing that it could produce an intoxicating effect, or willingly
      assuming the risk of that effect.

      “• In connection with the charge of Count 1, and the lesser
      included charge of Larceny the People have the burden of proving
      beyond a reasonable doubt that the defendant acted with specific
      intent. If the People have not met this burden, you must find the
      defendant not guilty of Count 1 and the lesser included charge of
      Larceny.

      “• You may not consider evidence of voluntary intoxication for
      any other purpose.

      “• Voluntary intoxication is not a defense to Count 2.”


      Castillo-Lopez contends that this instruction was legally incorrect
because the jury should also have been permitted to consider voluntary
intoxication in connection with count 2. Specifically, Castillo-Lopez contends
that voluntary intoxication could be considered in determining whether he
had actual knowledge that the person he was resisting, delaying or
obstructing was a peace officer.




                                      30
      As an initial matter, we note that although defense counsel requested
that count 2 be omitted from the voluntary intoxication instruction, Castillo-
Lopez’s challenge to the instruction is nevertheless cognizable on appeal. “A
trial court has no sua sponte duty to instruct on the relevance of intoxication,
but if it does instruct, as the court here did, it has to do so correctly.” (People
v. Mendoza (1998) 18 Cal.4th 1114, 1134.) “We may review the validity of an
instruction initially requested by the defense where counsel’s actions in
seeking or not objecting to the instruction constitutes simply neglect or
mistake. [Citation.] The trial court does have a duty to correctly instruct the
jury on principles of law relevant to issues raised by the evidence in a
criminal case.” (People v. Hernandez (1988) 47 Cal.3d 315, 353, italics
added.) The doctrine of invited error holds that a “defendant may not be
entitled to challenge a requested instruction where the record clearly reflects
that counsel had a deliberate tactical purpose in requesting it.” (Ibid., italics
added.) However, “[t]he invited error doctrine will not preclude appellate
review if the record fails to show counsel had a tactical reason for requesting
or acquiescing in the instruction.” (People v. Moon (2005) 37 Cal.4th 1, 28.)
Here, as the record does not suggest any deliberate tactical purpose for
defense counsel’s request to omit count 2 from the voluntary intoxication
instruction, we will review the instruction for legal error.
      There are two fundamental premises to Castillo-Lopez’s argument that
the jury should have been instructed to consider voluntary intoxication in
determining whether he resisted, delayed or obstructed an officer in violation
of section 148, subdivision (a)(1).
      First, relying primarily on this court’s decision in People v. Reyes (1997)
52 Cal.App.4th 975 (Reyes), Castillo-Lopez contends that a jury may consider
voluntary intoxication if the offense at issue requires a finding that the


                                        31
defendant had actual knowledge when committing the crime. Specifically,
Reyes held that for the crime of receiving stolen property, the jury could
consider voluntary intoxication when deciding whether the defendant had
actual knowledge that the property at issue was stolen. (Id. at pp. 985-986.)
While acknowledging that a recent opinion has cautioned against relying
upon Reyes (People v. Berg (2018) 23 Cal.App.5th 959, 969), Castillo-Lopez

argues that Berg was wrongly decided and is not persuasive.11 As will
become apparent, we need not further examine the validity of Castillo-
Lopez’s first premise, or his reliance on Reyes, because his second premise is
unsound.
      As his second premise, Castillo-Lopez contends that, like the offense of
receiving stolen property in Reyes, supra, 52 Cal.App.4th 975, the crime of
resisting, delaying or obstructing an officer in violation of section 148,
subdivision (a)(1) includes the element of actual knowledge. Specifically, he
contends that the jury must find that the defendant had actual knowledge


11     The purposes for which a jury may consider voluntary intoxication is
governed by section 29.4, subdivision (b), which provides: “Evidence of
voluntary intoxication is admissible solely on the issue of whether or not the
defendant actually formed a required specific intent, or, when charged with
murder, whether the defendant premeditated, deliberated, or harbored
express malice aforethought.” As our Supreme Court explained in People v.
Atkins (2001) 25 Cal.4th 76, “[e]vidence of voluntary intoxication is
inadmissible to negate the existence of general criminal intent.” (Id. at
p. 81.) “ ‘A crime is characterized as a “general intent” crime when the
required mental state entails only an intent to do the act that causes the
harm; a crime is characterized as a “specific intent” crime when the required
mental state entails an intent to cause the resulting harm.’ ” (Id. at p. 86.)
Reyes held that “with regard to the element of knowledge, receiving stolen
property is a ‘specific intent crime,’ ” for the purpose of determining whether
evidence of voluntary intoxication is admissible. (Reyes, supra, 52
Cal.App.4th at p. 985.)

                                        32
that the person he or she was resisting, delaying or obstructing was a peace
officer.
       However, that argument stands in opposition to the long-standing rule,
first set forth in People v. Lopez (1986) 188 Cal.App.3d 592, 599 (Lopez), that
instead of requiring actual knowledge, section 148, subdivision (a)(1)
incorporates a knowledge requirement based on “that of actual knowledge or
what a reasonable person should have known.” (Italics added.) As Lopez
explained, because the reasonable person standard is involved, “[t]his is an
objective standard for measuring the knowledge of the actor,” not a subjective
standard. (Ibid.) In the context of section 148, subdivision (a)(1), this
standard has been cited in numerous subsequent cases (see, e.g., People v.
Simons (1996) 42 Cal.App.4th 1100, 1108-1109; In re Muhammed C. (2002)
95 Cal.App.4th 1325, 1329; In re Chase C. (2015) 243 Cal.App.4th 107, 113).
It has also been endorsed by our Supreme Court. As stated in Yount v. City
of Sacramento (2008) 43 Cal.4th 885, 894-895 (Yount), the “legal elements” of
violating section 148, subdivision (a)(1), “are as follows: ‘ “(1) the defendant
willfully resisted, delayed, or obstructed a peace officer, (2) when the officer
was engaged in the performance of his or her duties, and (3) the defendant
knew or reasonably should have known that the other person was a peace
officer engaged in the performance of his or her duties.” ’ ” (Italics added.)
The long-standing rule is reflected in CALCRIM No. 2656, which was given to
the jury in this case. As that instruction states, the jury is required to find
that “[w]hen the defendant acted, he knew or reasonably should have known,
that [the officers] were police officers performing or attempting to perform
their duties.” (Italics added.)
       Nevertheless, in advocating that we depart from the long-standing rule
regarding the knowledge required for a violation of section 148, subdivision


                                        33
(a)(1), Castillo-Lopez relies on the Sixth District’s opinion in In re A.L. (2019)
38 Cal.App.5th 15 (A.L.), which held that “[a] defendant’s actual knowledge
that an officer is engaged in the performance of a duty is required by the
plain language of . . . section[ ] . . . 148, subdivision (a)(1).” (A.L., at p. 25.)
As A.L. observed, the language of the statute makes it a crime to “willfully
resist[ ], delay[ ], or obstruct[ ] any . . . peace officer . . . in the discharge or
attempt to discharge any duty.” (§ 148, subd. (a)(1), italics added.) A.L.
reasoned as follows:
      “Willfully is most naturally read as synonymous with knowingly,
      because ‘ “the term ‘willfully’ . . . imports a requirement that ‘the
      person knows what he is doing.’ ” ’ (People v. Garcia (2001) 25
      Cal.4th 744, 752 [(Garcia)], quoting People v. Honig (1996) 48
      Cal.App.4th 289, 334.) When ‘willfully’ is the mental state
      required for a crime, the perpetrator must have actual knowledge
      of the relevant facts. (In re Jerry R. (1994) 29 Cal.App.4th 1432,
      1437 [(Jerry R.)].) Therefore, . . . section 148, subdivision (a)(1)
      . . . requires that a defendant have actual knowledge he or she is
      resisting an officer in the performance of duty.” (A.L., at p. 22.)

      The year after it was issued, A.L. was criticized and rejected by a
different panel of the Sixth District in People v. Mackreth (2020) 58
Cal.App.5th 317. Mackreth explained that, for several reasons, “[a]pplication
of the rules of statutory construction to section 148, subdivision (a)(1)
inescapably leads to a conclusion that the Legislature did not intend for its
use of the word ‘willfully’ here to create a requirement of ‘actual knowledge.’ ”
First, the court explained, “the word ‘willfully’ is defined in the Penal Code,
and its definition does not encompass a requirement of actual knowledge.”
(Id. at p. 330.) Second, examining the legislative history of both section 148,
subdivision (a)(1) and another similar statute that criminalizes resisting an
officer (§ 69), the court noted that “simultaneously enacting these two related
statutes in 1872 and using ‘willfully’ to describe the required mental state for

                                           34
a section 148 offense but ‘knowingly’ to describe the required mental state for
a section 69 resisting offense, the Legislature clearly expressed its decision to
require different mental states for the two offenses.” (Mackreth, at p. 331.)
Third, the court found it significant that in 1997 the Legislature amended
“section 148 to add subdivision (a)(2), which uses ‘knowingly and maliciously’
to describe the mental state required for the related offense of disrupting,
impeding, or interfering with a police communication,” providing “further
evidence of the Legislature’s recognition that ‘willfully’ in section 148,
subdivision (a)(1) is not equivalent to actual knowledge.” (Mackreth, at
p. 331.) Finally, looking again to the Legislature’s 1997 amendment, the
court noted that because the amendment took place long after the court in
Lopez, supra, 188 Cal.App.3d 592, held that section 148, subdivision (a)(1) did
not require actual knowledge, the Legislature’s failure to alter the “willfully”
language of section 148, subdivision (a)(1) in light of Lopez was “another
strong indicator that the Legislature did not intend for a section 148,
subdivision (a)(1) offense to require actual knowledge.” (Mackreth, at p. 332.)
      Mackreth then persuasively distinguished the cases upon which A.L.
relied for the rule that a statutory reference to “willfully” generally refers to
actual knowledge. (Mackreth, supra, 58 Cal.App.5th at pp. 333-334
[discussing Garcia, supra, 25 Cal.4th 744 & Jerry R., supra, 29 Cal.App.4th
1432].) Mackreth concluded, “[b]ased on our application of the rules of
statutory construction and our review of the statute’s legislative history, we
hold that section 148, subdivision (a)(1) does not require actual knowledge.
We therefore respectfully disagree with and decline to follow A.L.”
(Mackreth, at p. 334.)
      We find Mackreth’s analysis to be persuasive and we adopt it here. We
will accordingly follow the long-standing approach under which section 148,


                                        35
subdivision (a)(1) does not require a finding that the defendant acted with
actual knowledge that peace officers were involved. Instead, the proper
inquiry is whether “ ‘ “the defendant knew or reasonably should have known
that the other person was a peace officer engaged in the performance of his or
her duties.” ’ ” (Yount, supra, 43 Cal.4th at p. 895.)
      As a result of this analysis, it is clear that the second premise of
Castillo-Lopez’s argument fails because a defendant can violate section 148,
subdivision (a)(1) without actual knowledge that a peace officer was the
target of the resistance. Because one of the fundamental premises of
Castillo-Lopez’s argument cannot stand, we reject his contention that the
jury should have been instructed that it could consider voluntary intoxication
when deciding whether Castillo-Lopez had the requisite state of mind for the

charge of resisting, delaying or obstructing a peace officer in count 2.12



12     Castillo-Lopez relies upon the statement in People v. Moore (2018) 19
Cal.App.5th 889, 894 that “the crime of resisting arrest requires the
perpetrator to know the person they are resisting is an officer, and thus
evidence of voluntary intoxication is admissible to show the defendant did not
know.” Castillo-Lopez also cites People v. Quarles (2018) 25 Cal.App.5th 631,
635, which quotes that language from Moore. However, the statements in
Moore and in Quarles were dicta, as neither case concerned the crime of
resisting arrest. Moore was a prosecution for vandalism (Moore, at p. 893),
and Quarles was a prosecution for damaging a telephone line or mechanical
equipment connected to the line (Quarles, at p. 634). In support of its
statement, Moore cited Lopez, supra, 188 Cal.App.3d at pages 599-600, and
Reyes, supra, 52 Cal.App.4th at pages 985-986. Quarles, in turn, quoted
Moore. (Quarles, at p. 635.) The cases cited by Moore plainly do not stand for
the proposition that evidence of voluntary intoxication is admissible in a
prosecution for resisting arrest in violation of section 148, subdivision (a)(1).
We therefore assign no weight to the dicta in Moore and Quarles when
analyzing whether the jury should have been instructed to consider voluntary
intoxication in connection with count 2.

                                       36
E.    Castillo-Lopez Is Entitled to Resentencing Due to Recent Legislation
      Generally Limiting Felony Probation to a Period of No More Than Two
      Years
      The next issue is the impact of the Legislature’s recent enactment of
Assembly Bill No. 1950 on the term of Castillo-Lopez’s probation.
      At the time Castillo-Lopez was sentenced, section 1203.1,
subdivision (a) provided that a court may impose felony probation “for a
period of time not exceeding the maximum possible term of the sentence.” It
further provided that “where the maximum possible term of the sentence is
five years or less, then the period of suspension of imposition or execution of
sentence may, in the discretion of the court, continue for not over five years.”
(Former § 1203.1, subd. (a).) Accordingly, the trial court ordered a three-year
term of probation for Castillo-Lopez.
      During the pendency of this appeal, the Legislature enacted Assembly
Bill No. 1950, which amended section 1203.1. (Stats. 2020, ch. 328, § 2.)
Subject to exceptions not applicable here, section 1203.1, subdivision (a), as
amended, provides that a felony probation term cannot exceed two years.
The provision now states, “The court, or judge thereof, in the order granting
probation, may suspend the imposing or the execution of the sentence and
may direct that the suspension may continue for a period of time not
exceeding two years, and upon those terms and conditions as it shall
determine.” (§ 1203.1, subd. (a).)
      Castillo-Lopez argues that because his case is not yet final, under the
principles of retroactivity applicable to ameliorative changes to the criminal
law as set forth in In re Estrada (1965) 63 Cal.2d 740 (Estrada), he is entitled
under Assembly Bill No. 1950 to have his term of probation reduced from
three years to two years. The People explain that in light of several recent
published decisions on the issue, they do not contest the application of the

                                        37
statutory amendment implemented by Assembly Bill No. 1950 to cases, like
Castillo-Lopez’s, that are not yet final.
      Based on this court’s opinion in People v. Sims (2021) 59 Cal.App.5th
943 (Sims), we will retroactively apply Assembly Bill No. 1950 here. As we
stated in Sims, “the two-year limitation on felony probation set forth in
Assembly Bill No. 1950 is an ameliorative change to the criminal law that is
subject to the Estrada presumption of retroactivity,” and “[t]herefore . . . the
two-year limitation applies retroactively to all cases not reduced to final
judgment as of the new law’s effective date.” (Sims, at p. 964.)
      In Sims, instead of modifying the term of probation, we remanded for
resentencing, stating that “defendant is entitled to seek a reduced probation
term on remand under Assembly Bill No. 1950.” (Sims, supra, 59
Cal.App.5th at p. 964.) We will follow the procedure employed in Sims, and
we will therefore remand to the trial court with directions that Castillo-Lopez
be resentenced based on the current state of the law, as enacted by Assembly
Bill No. 1950.
F.    On Remand, the Trial Court May Expressly Consider Castillo-Lopez’s
      Inability to Pay the Fines and Fees Imposed on Him at Sentencing
      The final issue is whether the trial court sufficiently considered
Castillo-Lopez’s inability to pay when it imposed certain fines and fees at
sentencing. As we will explain, because the record is unclear as to whether
the trial court did so, we direct the trial court to expressly address the issue
on remand.
      We begin with the relevant proceedings in the trial court. At the
sentencing hearing, defense counsel asked that the trial court take into
account Castillo-Lopez’s inability to pay when imposing fines and fees: “Your
Honor, prior to the incident, and prior to my client going into custody he was
transient, living on the streets. He was not employed. Well, he did collect

                                        38
recyclables for spare change, Your Honor. However, at this time he does not
have an ability to pay. I’d ask the court to take that into consideration when
ordering fines and fees in this case.”
      The trial court did not conduct any further inquiry into Castillo-Lopez’s
ability to pay, but it mentioned inability to pay when identifying one of the
fees at issue. Specifically, the trial court first identified the fines it was
imposing: “[a] restitution fine of $300, which is the minimum,” together with
an administration fee of $30 and a suspended probation revocation
restitution fine of $300. The trial court then went on to describe the fees it
was imposing. “A court security fee of $40 is imposed pursuant to section
1465.8 of the Penal Code. The additional security fee is waived by the court.
A criminal conviction assessment of $30 is imposed pursuant to section
7[0]373 of the Government Code. The additional $30 is waived by the court.
You’re ordered to pay a $129.75 criminal justice administration fee. In fact,
the court is going to strike that particular fee in light of your inability to pay.
A presentence investigation fee, however, will be ordered in the amount of
$100. That’s imposed pursuant to section 1203.1(b) of the Penal Code. And a
probation supervision fee of $30 per month is also ordered, and that’s
imposed pursuant to section 1203.1(b) of the Penal Code.” (Italics added.)
      In Dueñas, supra, 30 Cal.App.5th 1157, the court held that “due process
of law requires the trial court to conduct an ability to pay hearing and
ascertain a defendant’s present ability to pay before it imposes court facilities
and court operations assessments under . . . section 1465.8 and Government
Code section 70373” and that, “although . . . section 1202.4 bars consideration
of a defendant’s ability to pay unless the judge is considering increasing the
fee over the statutory minimum, the execution of any restitution fine imposed
under this statute must be stayed unless and until the trial court holds an


                                         39
ability to pay hearing and concludes that the defendant has the present
ability to pay the restitution fine.” (Dueñas, at p. 1164.) Numerous
subsequent cases have addressed the issues presented in Dueñas, and the
validity of Dueñas will be decided by our Supreme Court in currently pending
cases. (E.g., People v. Kopp, 38 Cal.App.5th 47, review granted Nov. 13, 2019,
S257844.)
      Castillo-Lopez contends that, based on the due process considerations
discussed in Dueñas, supra, 30 Cal.App.5th 1157, the trial court should not
have imposed any of the fines and fees on him unless it concluded that he had

an ability to pay them.13 The People do not address whether they agree with
Dueñas’s holding that principles of due process apply when determining
whether fees should be reduced or stricken based on inability to pay. Instead,
without addressing their position on Dueñas with respect to the imposition of
fees, the People contend that the record shows that the trial court did
consider Castillo-Lopez’s ability to pay when imposing the fees.
      Turning to the issue of the restitution fine, the People agree that
inability to pay is relevant when fines are imposed, but only as one
component of an analysis conducted under the excessive fines clause of the
Eighth Amendment. Indeed, “California courts have . . . held that ability to
pay is relevant to excessiveness, and they have done so in applying both the
Eighth Amendment and article I, section 17 of the California Constitution.”
(People v. Cowan, 47 Cal.App.5th 32, 47, review granted June 17, 2020,


13    Castillo-Lopez was sentenced on December 16, 2019. Dueñas was filed
January 8, 2019. The Supreme Court granted review in Kopp on November
13, 2019. (Kopp, supra, 38 Cal.App.5th 47, review granted Nov. 13, 2019,
S257844.) Thus, the trial court would likely have been aware that when
defense counsel cited Castillo-Lopez’s inability to pay, he was invoking the
principles set forth in Dueñas and subsequent case law.

                                      40
S261952 [citing People ex rel. Lockyer v. R.J. Reynolds Tobacco Co. (2005) 37
Cal.4th 707, 728].)
      Based on our review of the record, it is unclear whether the trial court
applied the constitutional principles set forth in Dueñas, supra, 30
Cal.App.5th 1157 and subsequent case law when considering whether
Castillo-Lopez’s inability to pay should result in certain fines and fees being
reduced or stricken. Indeed, we note that the only fee that the trial court
struck based on inability to pay was the criminal justice administration fee
referred to in former Government Code section 29550.2. However, that
statute expressly permitted a court to decline to impose the fee based on the
defendant’s inability to pay, stating that “[i]f the person has the ability to pay,
a judgment of conviction shall contain an order for payment of the amount of
the criminal justice administration fee by the convicted person.” (Former
Gov. Code, § 29550.2, subd. (a).) Accordingly, it is possible that the trial
court may have limited its consideration of inability to pay to those statutes
that expressly authorize such an approach, rather than also considering the
constitutional principles discussed in Dueñas and subsequent case law.
      As we are unable to determine whether the trial court took into account
the constitutional principles discussed in Dueñas, supra, 30 Cal.App.5th 1157
and subsequent case law, we will direct that, on remand, the trial court
should expressly consider the current case law governing the issues raised by
Dueñas, receive any relevant updated evidence regarding Castillo-Lopez’s
financial condition, and based thereon, expressly decide whether any of the
fines or fees should be reduced or stricken based on an inability to pay.




                                        41
                                DISPOSITION
      The true finding on the one-year enhancement for personally using a
deadly or dangerous weapon is reversed. This matter is remanded with
directions that the trial court (1) resentence Castillo-Lopez consistent with
the two-year limitation on terms of felony probation set forth in the current
version of section 1203.1, subdivision (a); and (2) expressly decide, based on
the constitutional principles discussed in Dueñas, supra, 30 Cal.App.5th 1157
and subsequent case law, whether to reduce or strike certain of the fines and
fees it imposed at sentencing in light of Castillo-Lopez’s inability to pay. In
all other respects, the judgment is affirmed.



                                                                       IRION, J.

WE CONCUR:




HUFFMAN, Acting P. J.




O'ROURKE, J.




                                       42